Title: To Benjamin Franklin from Feutry, 21 April 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur,
Paris ce 21 avril 1777. au Soir
Donner un petit pois pour une grosse fève, comme dit un ancien proverbe Belge (et je suis de cette bonne Nation) voilà mon histoire avec vous. J’ai eu L’honneur de vous adresser une partie de mes foibles ouvrages, et vous me gratifiez de vos oeuvres scientifiques! J’ose encore, Monsieur, vous envoyer La bagatelle ci Jointe, dont L’avertissement seul et l’introduction, doivent, ou peuvent se lire. J’attends, de flandres, mon choix d’histoires morales, en 4 parties, et mes mémoires de La cour d’Auguste (Octavien César) pour Les mettre à vos pieds. Daignez, Monsieur, me donner Le jour, Le moment précis, où je pourrai avoir Le bonheur de vous voir, de vous admirer, de vous entendre et de m’instruire. Si je L’osois, je dirois, ici, Barbarus hìc ego sum, quia non intelligor illis. Je suis avec autant d’estime, d’attachement, que de respect et de vénération Monsieur votre très humble et très obéissant Serviteur
Feutry.
Maison de Mr. de Cormainville Maréchal de Camps, ès armées du Roy. Barriere ste. anne, à la nouvelle france.
